DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5.4.2022 has been entered.

Election/Restrictions
Claims 9 and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9.29.2021.

Drawings
The drawing amendments removing Figs. 12, 13 and 14 were received on 4.26.2022.  These amendments are acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an orthographic projection of the active layer on the base substrate is within an orthographic projection of the hydrogen barrier layer on the base substrate” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

    PNG
    media_image1.png
    475
    539
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendments removing  the paragraphs related to the description of Figs. 12, 13 and 14 were received on 4.26.2022.  These amendments are acceptable.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “an orthographic projection of the active layer on the base substrate is within an orthographic projection of the hydrogen barrier layer on the base substrate” of claim 1 has no proper antecedent basis in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3-5, 7-8 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, “an orthographic projection of the active layer on the base substrate is within an orthographic projection of the hydrogen barrier layer on the base substrate” allegedly finds support in Fig. 2; however, the annotated Fig. 2 below does not fully support the claimed subject matter as an orthographic projection of the active layer on the base substrate is partly outside an orthographic projection of the hydrogen barrier layer on the base substrate. Hence, the claim fails to comply with the written description requirement; none of the dependent claims addresses this deficiency and are rejected along with the base claim.

    PNG
    media_image1.png
    475
    539
    media_image1.png
    Greyscale

Regarding claim 4, “wherein the second electrical conduction type semiconductor layer is of p-type electrical conduction…” constitutes new matter in view of the following limitation from base claim 1: “the first electrical conduction type semiconductor layer is of p-type electrical conduction…”.
The limitations in question would require an embodiment with p-type materials for both the first and the second electrical conduction type semiconductor layers. Said embodiment is not described in the specification and it appears the first and the second electrical conduction type semiconductor layers must be of opposing conductivity types to define a “PIN diode” as required by base claim 1. Hence, the claim fails to comply with the written description requirement as it encompasses an embodiment not originally disclosed.
Regarding claim 5, “wherein the second electrical conduction type semiconductor layer is of n-type electrical conduction…” constitutes new matter in view of the following limitation from base claim 1: “the first electrical conduction type semiconductor layer is of n-type electrical conduction…”.
The limitations in question would require an embodiment with n-type materials for both the first and the second electrical conduction type semiconductor layers. Said embodiment is not described in the specification and it appears the first and the second electrical conduction type semiconductor layers must be of opposing conductivity types to define a “PIN diode” as required by base claim 1. Hence, the claim fails to comply with the written description requirement as it encompasses an embodiment not originally disclosed.

Claims 1, 3-5, 7-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “wherein a material from which the first electrical conduction type semiconductor layer is made comprises one or more of following materials: metal oxide, metal sulfide, metal selenide, metal nitride, metal phosphide, or metal arsenide” (broad limitation), “a material from which the first electrical conduction type semiconductor layer is made is selected from at least one of indium tin zinc oxide, indium tin gallium oxide, indium gallium zinc tin oxide, indium zinc oxide, gallium zinc oxide, zinc oxynitride, aluminum-doped indium zinc oxide, aluminum and neodymium-doped indium zinc oxide, aluminum-doped gallium zinc oxide, or aluminum and neodymium-doped gallium zinc oxide” (narrow limitation), and, “a material from which the first electrical conduction type semiconductor layer is made is selected from at least one of copper aluminum oxide, gallium sulfide, indium sulfide, gallium selenide, zinc nitride, zinc phosphide, gallium phosphide, or zinc arsenide” (narrow limitation) causes the claim to be indefinite as broad and narrow limitations with regards to the claimed materials cause a confusion regarding the scope of the claim. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Furthermore, the use of the term “a material from which the first electrical conduction type semiconductor layer…” (emphasis added) multiple time causes confusion with regards to proper antecedent basis.
None of the dependent claims addresses this deficiency and are rejected along with the base claim.
Regarding claim 4, “wherein the second electrical conduction type semiconductor layer is of p-type electrical conduction…” is indefinite in view of the following limitations from base claim 1: “a PIN diode” and “the first electrical conduction type semiconductor layer is of p-type electrical conduction…”.
The limitations in question would require an embodiment with p-type materials for both the first and the second electrical conduction type semiconductor layers which is indefinite since it appears the first and the second electrical conduction type semiconductor layers must be of opposing conductivity types to define a “PIN diode” as required by base claim 1. 
Regarding claim 5, “wherein the second electrical conduction type semiconductor layer is of n-type electrical conduction…” is indefinite in view of the following limitations from base claim 1:  “a PIN diode” and “the first electrical conduction type semiconductor layer is of n-type electrical conduction…”.
The limitations in question would require an embodiment with n-type materials for both the first and the second electrical conduction type semiconductor layers which is indefinite since it appears the first and the second electrical conduction type semiconductor layers must be of opposing conductivity types to define a “PIN diode” as required by base claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10 and 12-14  are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. (of record, US 20190074321 A1) in view of Nagata et al. (of record, US 20070210353 A1), Young (of record, US 20060030084 A1) and Lee et al. (US 20120104382 A1).
Regarding claims 1, 7-8, 10 and 13, Na discloses (claim 1) an array substrate (Fig. 4), comprising: a base substrate (110); a thin film transistor (120) on the base substrate; and a PIN diode (130) on a side (top) of the thin film transistor away from the base substrate, in a direction pointing from the base substrate to the thin film transistor (towards the top of 120), the PIN diode comprising a first electrical conduction type semiconductor layer (133, [0057] - “N-type semiconductor layer 133”), an intrinsic semiconductor layer (135,  [0057] - “first intrinsic semiconductor layer 135”) and a second electrical conduction type semiconductor layer (137, [0058] – “first P-type semiconductor 137”) stacked in sequence (Fig. 4), wherein a material from which the first electrical conduction type semiconductor layer (133) is made comprises one or more of following materials: metal oxide, metal sulfide, metal selenide, metal nitride, metal phosphide, or metal arsenide ([0058] – “the first PIN layer 138 can include…lead oxide (PbO)…gallium arsenide (GaAs)”); the thin film transistor (120) comprises an active layer (121), a gate electrode (123), a source electrode (126a), and a drain electrode (126b), and the PIN diode (130) is disposed on a side of the drain electrode or the source electrode away from the active layer (Fig. 4); and the array substrate further comprises: a gate insulating layer (122); an interlayer insulating layer (124), wherein the interlayer insulating layer (124) comprises a plurality of stacked sub-interlayer insulating layers ([0050] “multilayer structure formed of SiOx or SiNx”); and, a first insulating layer (127) disposed on a surface of the interlayer insulating layer (124) away from the base substrate and covering the source electrode and the drain electrode (Fig. 4), (claim 8) wherein the array substrate further comprises two electrode layers (131 and 139), the two electrode layers are respectively disposed on a side of the first electrical conduction type semiconductor layer away from the intrinsic semiconductor layer (131 is on a side of 133 opposite 135) and a side of the second electrical conduction type semiconductor layer away from the intrinsic semiconductor layer (139 is on a side of 137 opposite 135), and are respectively electrically connected to the first electrical conduction type semiconductor layer (133) and the second electrical conduction type semiconductor layer (137, Fig. 4), (claim 10) wherein the gate insulating layer (122) is disposed on a (top) surface of the active layer away (121) from the base substrate (110); the gate electrode (123) is disposed on a (top) surface of the gate insulating layer away from the base substrate; the interlayer insulating layer (124) is disposed on the side of the base substrate close to the active layer, and covers the active layer, the gate insulating layer and the gate electrode which are exposed (Fig. 4); the source electrode (126a) and the drain electrode (126b) are disposed on a (top) surface of the interlayer insulating layer away from the base substrate, and the source electrode and the drain electrode are respectively electrically connected to the active layer through first via holes (125a/125b, Fig. 4), and, (claim 13) further comprising: a second electrode layer (139, “upper electrode 139”) disposed on a surface of the second electrical conduction type semiconductor layer (137) away from the base substrate; a second insulating layer (148) disposed on (indirectly) a surface of the interlayer insulating layer (124) away from the base substrate and covering (indirectly) the source electrode, the drain electrode, the first electrical conduction type semiconductor layer, the intrinsic semiconductor layer, the second electrical conduction type semiconductor layer, and the second electrode layer which are exposed (Fig. 4); a planarization layer (153) disposed on (top) a surface of the second insulating layer (148) away from the base substrate; a third electrode layer (151, “bias electrode 151”) disposed on a (an inner) surface of the planarization layer (153) away from the base substrate and electrically connected to the second electrode layer (139) through a fourth via hole (149); and a pixel defining (MPEP 2111) layer (154 or 160) disposed on a surface of the third electrode layer away from the base substrate (Fig. 4), wherein the first electrical conduction type semiconductor layer (133) is disposed on (indirectly) a surface of the drain electrode or the source electrode away from the base substrate (Fig. 4); wherein the intrinsic semiconductor layer (135) is disposed on a surface of the first electrical conduction type semiconductor layer away from the base substrate; wherein the second electrical conduction type semiconductor layer (137) is disposed on a surface of the intrinsic semiconductor layer away from the base substrate (Fig. 4).
Na fails to disclose (claim 1) (i) two adjacent sub-interlayer insulating layers are a high-quality film and a low-quality film, wherein an effect of blocking hydrogen diffusion of the high-quality film is better than an effect of blocking hydrogen diffusion of the low-quality film, (ii) a hydrogen barrier layer disposed on a surface of the first insulating layer away from the base substrate and electrically connected to the gate electrode through a second via hole, (iii) wherein an orthographic projection of the active layer on the base substrate is within an orthographic projection of the hydrogen barrier layer on the base substrate, (iv) the first electrical conduction type semiconductor layer is of n-type electrical conduction, and a material from which the first electrical conduction type semiconductor layer is made is selected from at least one of indium tin zinc oxide, indium tin gallium oxide, indium gallium zinc tin oxide, indium zinc oxide, gallium zinc oxide, zinc oxynitride, aluminum-doped indium zinc oxide, aluminum and neodymium-doped indium zinc oxide, aluminum-doped gallium zinc oxide, or aluminum and neodymium-doped gallium zinc oxide; or the first electrical conduction type semiconductor layer is of p-type electrical conduction, and a material from which the first electrical conduction type semiconductor layer is made is selected from at least one of copper aluminum oxide, gallium sulfide, indium sulfide, gallium selenide, zinc nitride, zinc phosphide, gallium phosphide, or zinc arsenide and (v) a material from which the intrinsic semiconductor layer is made comprises amorphous silicon, and, (claim 7) the two adjacent sub-interlayer insulating layers are made in different manufacturing processes.
Nagata discloses (claim 1) (i) two adjacent sub-interlayer insulating layers (5a/5b) are a high-quality film and a low-quality film, wherein an effect of blocking hydrogen diffusion of the high-quality film is better than an effect of blocking hydrogen diffusion of the low-quality film (Fig. 3B, [0046], “Hence, as the second interlayer insulating layer 5b, a silicon nitride film or silicon oxynitride film having a hydrogen diffusion coefficient smaller than that of the first interlayer insulating layer 5a is desirable”), and, (claim 7) the two adjacent sub-interlayer insulating layers are made in different manufacturing processes ([0048-0052]. No structural difference imparted by the claim language and Nagata meeting the claim since at least different materials are disclosed. See MPEP 2113).
It would have been obvious to one of ordinary skill in the art to include the layers of Nagata in the device of Na and arrive at the limitations in question so as to lower the gradient of surface irregularities and prevent coverage failure (Na, [0045]), and/or, “suppressing diffusion of hydrogen” (Na, [0046]).
Young discloses (claim 1) (ii) a hydrogen barrier layer (461, “for example of aluminium”) disposed on a surface of the first insulating layer (51) away from the base substrate (100) and electrically connected to the gate electrode (g1) through a second via hole (occupied by 461, Fig. 2), and, (iii) wherein an orthographic projection of the active layer (1) on the base substrate (100) is (partly) within an orthographic projection of the hydrogen barrier layer (461) on the base substrate (Fig. 2).
It would have been obvious to one of ordinary skill in the art to include the arrangement of Young in the device of Na/Nagata and arrive at the limitations in question so as to provide means for electrically connecting to a gate electrode of a transistor device.
Lee discloses (claim 1) (iv) the first electrical conduction type semiconductor layer (5) is of n-type electrical conduction ([0040] “The oxide semiconductor region 5 may act as an N-type semiconductor in a P-I-N diode,”), and a material from which the first electrical conduction type semiconductor layer is made is selected from at least one of indium tin zinc oxide, indium tin gallium oxide, indium gallium zinc tin oxide, indium zinc oxide ([0040] “InZn oxide”), gallium zinc oxide ([0040] “GaInZn oxide”), zinc oxynitride, aluminum-doped indium zinc oxide, aluminum and neodymium-doped indium zinc oxide, aluminum-doped gallium zinc oxide, or aluminum and neodymium-doped gallium zinc oxide; or the first electrical conduction type semiconductor layer is of p-type electrical conduction, and a material from which the first electrical conduction type semiconductor layer is made is selected from at least one of copper aluminum oxide, gallium sulfide, indium sulfide, gallium selenide, zinc nitride, zinc phosphide, gallium phosphide, or zinc arsenide, and, (v) a material from which the intrinsic semiconductor layer (1) is made comprises amorphous silicon ([0037]).
It would have been obvious to one of ordinary skill in the art to employ the materials of Lee in Na/Nagata/Young and arrive at the limitations in question so as to avoid complicated doping processes (Lee, [0005]), so as to select suitable materials for a PIN structure which would have yielded predictable results and/or because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claims 12 and 14, Na/Nagata/Lee discloses (claim 12) further comprising (Fig. 4): a first electrode layer (131) electrically connected to the drain electrode or the source electrode through a third via hole (128); a second electrode layer (139) disposed on a surface of the second electrical conduction type semiconductor layer (137) away from the base substrate; a second insulating layer (148) disposed on a surface of the first insulating layer away from the base substrate and covering (indirectly at least), the first electrode layer, the first electrical conduction type semiconductor layer, the intrinsic semiconductor layer, the second electrical conduction type semiconductor layer, and the second electrode layer which are exposed (Fig. 4); a planarization layer (153) disposed on a surface of the second insulating layer away from the base substrate; a third electrode layer (151) disposed on a  (an inner) surface of the planarization layer away from the base substrate and electrically connected to the second electrode layer through a fourth via hole (149); and a pixel defining (MPEP 2111) layer (154 or 160) disposed on a surface of the third electrode layer away from the base substrate, wherein the first electrical conduction type semiconductor layer (133) is disposed on a surface of the first electrode layer (131) away from the base substrate; wherein the intrinsic semiconductor layer is disposed on a surface of the first electrical conduction type semiconductor layer away from the base substrate (Fig. 4); wherein the second electrical conduction type semiconductor layer is disposed on a surface of the intrinsic semiconductor layer away from the base substrate (Fig. 4).
Na/Nagata/Lee fails to disclose (claim 12) a second insulating layer covering the hydrogen barrier layer, and, (claim 14) wherein the hydrogen barrier layer and the first electrode layer are disposed in a same layer.
Young discloses (claim 12) a second insulating layer (52) covering the hydrogen barrier layer (461, Fig. 2), and, (claim 14) wherein the hydrogen barrier layer (461) and the first electrode layer (451) are disposed in (partly at least) a same layer (51, Fig. 2).
It would have been obvious to one of ordinary skill in the art to include the arrangement of Young in the device of Na/Nagata/Lee and arrive at the claimed invention so as to provide means for electrically connecting to (a) a gate electrode of a transistor device and (b) a PIN diode.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Na et al. in view of Nagata et al., Young and Lee et al. as applied to claim 1 above, and further in view of Shu et al. (of record, US 20120261656 A1).
Regarding claim 3, Na/Nagata/Young/Lee fails to disclose wherein the first electrical conduction type semiconductor layer has a thickness of about 100 A ~ 2000 A; the intrinsic semiconductor layer has a thickness of about 7000 A ~ 15000 A; and the second electrical conduction type semiconductor layer has a thickness of about 20 A ~ 500 A.
Shu discloses wherein the first electrical conduction type semiconductor layer has a thickness of about 300-5000 Å (claim 4, “wherein a thickness of the N-type semiconductor layer is about 300-5000 Å”); the intrinsic semiconductor layer has a thickness of about 1-5 µm  (claim 5, “wherein a thickness of the intrinsic semiconductor layer is about 1-5 µm”); and the second electrical conduction type semiconductor layer has a thickness of about 300-5000 Å (claim 3, “wherein a thickness of the P-type semiconductor layer is about 300-5000 Å”).
Shu fails to disclose wherein the first electrical conduction type semiconductor layer has a thickness of about 100 Å ~ 2000 Å (300-5000 Å overlaps with said range); the intrinsic semiconductor layer has a thickness of about 7000 Å ~ 15000 Å (1-5 µm is 10000 – 50000 Å and overlaps with said range); and the second electrical conduction type semiconductor layer has a thickness of about 20 Å ~ 500 Å (300-5000 Å overlaps with said range).
In view of the overlaps between Shu and the claimed ranges, it would have been obvious to one of ordinary skill in the art to arrive at values within the ranges of Shu and the claimed ranges in the device of Na/Nagata/Young/Lee and arrive at the claimed invention so as to modulate/control the performance/sensitivity of the PIN photodiode according to user specific design parameters, as a matter of routine experimentation (MPEP 2144.05), and/or, because “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” (MPEP 2144.05).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Na et al. in view of Nagata et al., Young and Lee et al. as applied to claim 1 above, and further in view of Wang et al. (“Wang2”, US 7582499 B2).
Regarding claim 3, Na/Nagata/Young/Lee fails to disclose wherein the first electrical conduction type semiconductor layer has a thickness of about 100 Å ~ 2000 Å; the intrinsic semiconductor layer has a thickness of about 7000 Å ~ 15000 Å; and the second electrical conduction type semiconductor layer has a thickness of about 20 Å ~ 500 Å.
Wang2 discloses wherein the first electrical conduction type semiconductor layer (116a) has a thickness between 100 Å ~ 2000 Å (“The element function layer 116a is an n-doped silicon layer with thickness between 250 Å and 500 Å”, 250-500 anticipates 100-2000); the intrinsic semiconductor layer has a thickness between 4500 Å and 8000 Å (“The element function layer 116b layer is an amorphous silicon layer with thickness between 4500 Å and 8000 Å”. Wang2 does not disclose 7000 Å ~ 15000 Å but 4500-8000 Å  overlaps with said range and it would have been obvious to one of ordinary skill in the art to arrive at a value within the range of Wang2 and the claimed range so as to modulate/control the performance/sensitivity of the PIN photodiode according to user specific design parameters and/or as a matter of routine experimentation per MPEP 2144.05 and/or because “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”, MPEP 2144.05); and the second electrical conduction type semiconductor layer has a thickness of about 20 Å ~ 500 Å (“The element function layer 116c layer is a p-doped silicon layer with thickness between 110 Å. and 200 Å”, 110-200 anticipates 20-500).
Finally, it would have been obvious to one of ordinary skill in the art to arrive at values within the claimed ranges and arrive at the claimed invention in view of the disclosure/suggestion of Wang2 in Na/Nagata/Young/Lee so as to modulate/control the performance/sensitivity of the PIN photodiode according to user specific design parameters and/or as a matter of routine experimentation (MPEP 2144.05) and/or because “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” (MPEP 2144.05).

Claims 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. in view of Nagata et al., Young and Lee et al. as applied to claims 1 and 10 above, and further in view of Wang et al. (of record, CN 108766989 A).
Regarding claims 4 and 5, Na/Nagata/Young/Lee fails to disclose (claim 4) wherein the second electrical conduction type semiconductor layer is of p-type electrical conduction, and a material from which the second electrical conduction type semiconductor layer is made is selected from at least one of cuprous oxide, copper aluminum oxide, gallium sulfide, indium sulfide, gallium selenide, zinc nitride, zinc phosphide, gallium phosphide, zinc arsenide, or amorphous silicon, and, (claim 5) wherein the second electrical conduction type semiconductor layer is of n-type electrical conduction, and a material from which the second electrical conduction type semiconductor layer is made is selected from at least one of indium gallium zinc oxide, indium tin zinc oxide, indium tin gallium oxide, indium gallium zinc tin oxide, indium zinc oxide, gallium zinc oxide, zinc oxynitride, aluminum-doped indium zinc oxide, aluminum and neodymium-doped indium zinc oxide, aluminum-doped gallium zinc oxide, aluminum and neodymium-doped gallium zinc oxide, or amorphous silicon.
Wang discloses (claim 4) wherein the second electrical conduction type semiconductor layer is of p-type electrical conduction (as “P region of the PIN device 101 1011”), and a material from which the second electrical conduction type semiconductor layer is made is selected from at least one of cuprous oxide (“P-region of the PIN device can adopt P-type oxide, such as region I of Cu2O”), copper aluminum oxide, gallium sulfide, indium sulfide, gallium selenide, zinc nitride, zinc phosphide, gallium phosphide, zinc arsenide, or amorphous silicon, and, (claim 5) and a material from which the second electrical conduction type semiconductor layer is made is selected from at least one of indium gallium zinc oxide (“N region of the PIN device can adopt IGZO”), indium tin zinc oxide, indium tin gallium oxide, indium gallium zinc tin oxide, indium zinc oxide, gallium zinc oxide, zinc oxynitride, aluminum-doped indium zinc oxide, aluminum and neodymium-doped indium zinc oxide, aluminum- doped gallium zinc oxide, aluminum and neodymium-doped gallium zinc oxide, or amorphous silicon. 
It would have been obvious to one of ordinary skill in the art to include the materials of Wang in the device of Na/Nagata/Young/Lee and arrive at the claimed invention so as to “improve the display effect” as taught by Wang and/or because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claim 11, Na/Nagata/Young/Lee fails to disclose  wherein the array substrate further comprises: a light shielding layer disposed on the base substrate; and a buffer layer disposed on the base substrate and covers the light shielding layer, wherein the active layer and the interlayer insulating layer are disposed on a surface of the buffer layer away from the light shielding layer.
Wang discloses wherein the array substrate further comprises: a light shielding layer (2) disposed on the base substrate; and a buffer layer (3) disposed on the base substrate and covers the light shielding layer, wherein the active layer and the interlayer insulating layer are disposed on a surface of the buffer layer away from the light shielding layer (Fig. 6).
It would have been obvious to one of ordinary skill in the art to include the arrangement of Wang in the device of Na/Nagata/Young/Lee and arrive at the claimed invention so as to protect the TFT from unwanted light induced defects and/or because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).

Response to Arguments
Applicant's arguments filed 4.26.2022 have been fully considered but they are not persuasive.
The applicant alleges (p. 15-16) that Na ([0058]) discloses materials which “can include a material capable of converting X-rays emitted from an energy source into an electric signal” and therefore Na does not disclose/suggest the claimed materials. This is not persuasive because in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Solely as evidence, the examiner notes that US 20110024739 A1 to Shu et al. discloses an amorphous silicon intrinsic layer can be  used in an X-ray detecting panel (claim 4).
The applicant alleges (p. 18-19) that Wang ([0041]) discloses that amorphous silicon is not used. This is not persuasive as the examiner does not rely upon Wang for the intrinsic semiconductor layer material and in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant alleges (p. 19-20) that “formation of the PIN photodiode D is before the formation of  the metallization 461 or 452, which means there is no presence of the metallization 461 or 452 during the formation process of the PIN photodiode D, and thus the metallization 461 or 452 cannot act as a hydrogen barrier layer during the formation process of the PIN photodiode D” with regards to Young. This is not persuasive as the pending claims are drawn to a structure and not a method as alleged. The order of forming layers does not appear germane to the pending claims. 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/               Primary Examiner, Art Unit 2894